         Case 2:19-cv-02075-JHS Document 38 Filed 03/31/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PAMELA SAECHOW,

                            Plaintiff,
                                                                  CIVIL ACTION
        v.                                                        NO. 19-2075

PHILADELPHIA ACADEMIC HEALTH
SYSTEM, LLC, et al.,

                            Defendants.


                                              ORDER

       AND NOW, this 31st day of March 2021, upon consideration of Defendants’ Second

Motion to Compel Arbitration and Stay Proceedings (Doc. No. 23), Plaintiff’s Response in

Opposition (Doc. No. 24), Defendants’ Reply (Doc. No. 25), the arguments of counsel during the

video hearing held on November 24, 2020 (Doc. No. 27), and in accordance with the Opinion of

the Court issued this day, it is ORDERED as follows:

       1. Defendants’ Second Motion to Compel Arbitration and Stay Proceedings (Doc. No.

             23) is GRANTED.

       2. The Clerk of Court shall place this case in SUSPENSE pending the outcome of the

             arbitration.

       3. Plaintiff is given thirty (30) days from the date of this Order in which to file for

             arbitration. If Plaintiff does not initiate arbitration within that time, the Court will

             dismiss this case.

       4. The parties shall inform the Court by letter if arbitration has been initiated within thirty

             (30) days of the date of this Order, as well as the outcome of the arbitration if it is

             pursued by Plaintiff.



                                                  1
  Case 2:19-cv-02075-JHS Document 38 Filed 03/31/21 Page 2 of 2




5. If Plaintiff does initiate arbitration within thirty (30) days from the date of this Order,

   the parties shall inform the Court by letter of the status of the arbitration proceeding

   every ninety (90) days.



                                               BY THE COURT:



                                               /s/ Joel H. Slomsky
                                               JOEL H. SLOMSKY, J.




                                          2
